Title: To Benjamin Franklin from Richard Bache, 5 May 1774
From: Bache, Richard
To: Franklin, Benjamin


Dear and Honoured Sir
Philadelphia 5th May 1774
I venture to drop you a few Lines notwithstanding your Expectation of leaving England in all this Month. I wrote you not by the Packet, as it is now become expensive to you, the Governor (who has been with us near a fortnight,) did, and he would tell you we were all well. Per Captain Falkner, I am favored with yours of 17th. February. Note what you say relative to the post Office. My Bill on Roper came to hand, taken up by you for my Honor; I could wish you had sent a protest along with it, as perhaps the Gentleman in Jamaica, on whose Account it was drawn, may scruple payment for want of it, but I hope he has more honor. Your Recommendations of Brown and Adams, you may be assured I pay proper Respect to. Mr. Adams has got Employment, but he wishes to take a Farm, he is quite needy, therefore I cannot see how he can do it. I could wish to get him upon some Farm as an Overseer. I received 16 Boxes of Types by Captain Falkner. I suppose the number to be right, but you do not mention the number, nor had I any Bill of Lading. I shall take Care of them. I am obliged to you for forwarding my Letter to my Mother. Inclosed you have the Epitaphs of Governor H——n and your Friend Mr. S—ll—r W——ne, you will see by the papers, what Favorites they are with us. The former must feel on this Occasion, the later being so remote and Case hardened withall, will hardly feel more than his Effigy did. My Mother, Sally and the Children are all well they join me in Love and Affectionate Regard. I am Dear Sir Your most Affectionate Son
Richd: Bache
 
Addressed: To / Doctor Benjamin Franklin / Craven-Street / London / Favored by Capt. All
